In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00285-CV
                               __________________

                        ABEL VILLARREAL, Appellant

                                         V.

                 KENDAL NICOLE VILLARREAL, Appellee

__________________________________________________________________

                On Appeal from the 418th District Court
                     Montgomery County, Texas
                   Trial Cause No. 19-10-14652-CV
__________________________________________________________________

                                      ORDER

      Appellant, Abel Villarreal, filed a motion for appellate review of the trial

court’s order of January 26, 2021, which required appellant to pay the cost for the

record by making an initial $180 payment and thereafter by making $100 monthly

payments until the cost for the record has been paid. See Tex. R. Civ. P. 145(f)(7).

      Appellant challenges the trial court’s finding that he makes approximately

$39,000 annually at his current employment. The evidence before the trial court

included appellant’s testimony that he earns $2,480 per month and a pay stub for a

                                          1
two-week period in December 2020 that showed he earned $15.50 per hour with

additional overtime and holiday pay. According to the pay stub, appellant earned

approximately $1,524 in gross pay, including holiday pay of $248, from which taxes

of $273 and child support in the amount of approximately $625 had been withheld.

      Appellant claimed monthly expenses of $2,860, but he provided no

documentary support for any expenses other than child support. The trial court found

appellant’s testimony was not credible and was contradicted by his previous

statements of inability to pay costs. A statement signed on November 11, 2020,

stated appellant’s monthly expenses were $1,855. Appellant testified he had $180 at

the time of the hearing. Given the evidence that appellant’s average monthly income

was somewhere between $2,480 and $2,680 with additional income from holiday

pay, as indicated by appellant’s paystub, and his monthly expenses were somewhere

between $1,855 and $2,860, as indicated in his statements, the trial court’s finding

that appellant could afford to pay $180 down and $100 per month for the record is

supported by the record.

      On this record, we conclude that the trial court did not abuse its discretion by

finding that appellant failed to carry his burden under Rule 145 and that appellant is

able to afford payment in installments. See Tex. R. Civ. P. 145(f). We deny

appellant’s motion to challenge and affirm the trial court’s order to pay costs. See

Tex. R. Civ. P. 145(g).

                                          2
      ORDER ENTERED February 22, 2021.

                                             PER CURIAM

Before Kreger, Horton and Johnson, JJ.




                                         3